Title: From James Madison to Thomas Marston (Abstract), 15 June 1805
From: Madison, James
To: Marston, Thomas


15 June 1805, Department of State. “I have received your letter of the 27, ult. [not found] with the several documents accompanying it respecting the assignment to your use of the award, by the Commors. under the 7th. Art, of the British Treaty, in favor of Norman Butler. The Balance remaining upon it will, in consequence of your communication and request, be refused to mr. Butler and to any authority emanating from him of a date subsequent to the transaction with you; and when it becomes payable it may be received by you, or the person bearing your power of Attorney, on an indemnity being given with such security as may be approved by the bank of the U. States or any of its branches.”
